Title: To Thomas Jefferson from Anne Cary Randolph, 22 January 1808
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     Edgehill January 22 1808
                  
                  I have intended to write to My Dear Grand Papa for several post’s but we are so much engaged in our lesson’s that I had not time. Ellen & myself are learning geography with which I am very much pleased indeed I read Coocks voyages in French & Livy in english besides a lesson in Dufief & my Arithmetic & writing every day. I have not been to Monticello since we came from there but Jefferson was there the other day & says that the green house is not done, both your ice house & ours are filled. I was at Mrs Lewis’s on my way from the North Garden she told me she had saved some of the seed of the Cypress vine for you & some prickly ash trees. the Alpine Strawberries are doing very well. we were so unfortunate as to lose the Mignonett entirely although Mama devided it between Mrs Lewis Aunt Jane & herself but none of it seeded Mrs Lewis supposes that the climate is too cold for it for she has had it repeatedly before & it never would seed. we have a plenty of the two kinds of Marigold that you gave us. I suppose you have heard that Aunt Lewis is gone to Kentucky with her sons I went to see her before she set off she appeared to be very much pleased with the thoughts of Living with her children. all the children send their love to you Virginia desires me to tell you that she can read & Mary that she can read “go up.” adieu My Dear Grand Papa it wont be long now thank God before you come home to live with us. believe me to be My Dear Dear Grand Papa your sincerely affectionate Grand Daughter
                  
                     A C Randolph 
                     
                  
               